Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 1 of 19




                     EXHIBIT 26
            Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 2 of 19




 ARISTA WHITE PAPER




 Arista 7050X Switch Architecture ('A day in the life of a
 packet')



Arista Networks 7050 Series has become the mainstay fixed configuration 1OGbE and 40GbE
platform in many of the world 's largest data centers.

The introduction of the Arista 7050X Series extends the family with increased performance,
scalability, density and features designed for software defined networking and Universal Cloud
Networks. The 7050X series adds support for next generation features and p rotocols, while
combining a 2 fold increase in port count, table sizes and system forwarding capacity, without
making any compromises to the system availability, reliability or functions.

This white paper provides an overview of the switch architecture and the packet forwarding
characteristiics of the Arista 7050X Series.




 ARISTA                                                                         WSOU-ARISTA00001844
                        Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 3 of 19

    SWITCH OVERVIEW

    The Arista 7050X Series are purpose built 1OGbE/40GbE Data Center switches in compact and energy efficient
    form factors wit h wirespeed layer 2 and layer 3 forwarding, combined with advanced features for software defined
    cloud networking.

    The Arista 7050X switches are a family of fixed configurat ion 1 RU and 2RU systems, supporting a wide variety of
    interface form factors, platform densities and uplink connectivity options.

    Designed specifically to meet the challenges of dense 10 Gigabit and 40 Gigabit Ethernet switching, the 7050X
    series feature a flexible combination of 1OGbE (MXP, SFP+, 1OGBase-T or QSFP+) and 40GbE (MXP or QSFP+)
    interfaces in compact, low latency, power efficient form factors, supporting up to 32 x 40GbE.


    Table 1: Arista 7050X Series overview


     7050X Models                  7050QX                              7050TX                                             7050SX

     Characteristic           32            32S    48    64     72      720        96      128      64    72        720            96   128

   Switch Height (RU)        1RU        1RU       1RU    1RU    1RU      1RU       1RU     2RU     1RU    1RU       1RU        1RU      2RU

      10GBASE-T                                   32     48     48       48        48      48

       10G SFP+                             4                                                       48    48         48            48   96

      40G QSFP+               32            32     4      4               6                 8       4                6                   8

      10/40G MXP                                                 2                  4                      2                       4

    Maximum Density
                              96            96    48     64     72       72        96      96       64    72         72            96   96
      10GbE ports

    Maximum Density
                              32            32     4      4      6        6        12       8       4      6         6             12    8
      40GbE ports

  Maximum HW System
                             2.56       2.56      0.96   1.28   1.44     1.44      1.92    2.56    1.28   1.44      1.44       1.92     2.56
   Throughput (Tbps)

Maximum Forwarding Rate
                             1.44       1.44      0.72   0.96   1.08     1.08      1.44    1.44    0.96   1.08      1.08       1.44     1.44
        (Bpps)

        Latency                     550ns                                  3usec                                             550ns

  Packet Buffer Memory                                                              12MB

    Airflow Direction                                                  Front-to-Back or Back-to-Front




    ARISTA                                                                                                       WSOU-ARISTA00001845
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 4 of 19


THE 7050X SERIES AT A GLANCE
Increased adoption of 10 G igabit Ethernet servers coupled with applications using higher bandwidth is
accelerating the need for dense 10 and 40 Gigabit Ethernet switching. The 7050X series supports a flexible
combination of 10GbE and 40GbE in a high ly compact form factor that allows customers to design flexible leaf
and spine networks that accommodate both east-west traffic patterns and a requirement for low latency and
power efficiency.




        Figure 1: Left to Right: 7050SX, 7050QX, 7050TX

Each product within the 7050X series supports low-latency forwarding from just 550ns in cut-through mode. This
is coupled with an extremely efficient forwarding pipeline that delivers minimal jitter. To ensure no performance
hit during congestion or microbursts, each packet processor has access to a 12MB buffer which can be
dynamically shared between ports that actively need it, while incorporating mechanisms to prevent buffer
starvation due to elephant flows on one or more ports.

All models w ithin the 7050X fam ily share common system arch itecture built upon the same system on chip (SOC)
silicon. Varying only in interface type and quantity provided, all models share a common set of software and
hardware features, and key capabilit ies for high availability and reversible airflow options.

In addition to the industry standard 1OGBASE-T RJ45, 1/1 OG SFP+ and 10/ 40G QSFP+ interfaces, several models
within the 7050X family offer support for the innovative Arista Multi-speed ports (MXP). Each MXP port delivers
120Gbps of useable bandwidth, which can be presented in combinations of 10Gb or 40Gb. A single MXP port
enables up to 12 1OGbps interfaces, 3 40Gbps interfaces or a combination of the two. The use of the MXP/MTP
fiber breakout cables enables a higher total of network ports which in turn connects to a larger number of hosts
without the need to increase the number of physical interfaces on the switch front panel, and as a result avoids
the need to expand the form factor into ad ditional rack units. Multi-speed (MXP) ports achieve the additional
density through the use of embedded optics built directly into the switch allowing for a single high-density
interface to concentrate multiple ports, and in turn removing the requirement to purchase external transceivers.

With typical power consumption of under 5 watts per 40GbE port the 7050X Series provide industry leading power
efficiency coupled with power supplies that are rated at 94% efficiency at typical loads, which is equivalent to
platinum level. All 7050X models offer a choice of airflow direction to support deployment in either hot aisle/ cold
aisle containment environments, as the top of rack switch, midd le and end of row designs or at the network spine
layer. All models support an optional built-in SSD that enables advanced capabilities; for example long term
logging, data capture or for any services that run directly on the switch.

Built on top of the same industry defining EOS image that runs on the entire Arista product portfolio, the 7050X
Series delivers advanced features for big data, cloud, SDN, virtualized and traditional enterprise network designs.




                                                                                              WSOU-ARISTA00001846

 ARISTA WHITE PAPER                                                         ARISTA 7050X SWITCH ARCHITECTURE 3
               Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 5 of 19


7050X PACKET PROCESSOR CONFIGURATIONS

At a high level t he 7050X series are classified as "single chip" switches. A single chip switch refers to a System on
a Chip (SoC) solution, where all hardware resources (such as packet buffer memory and forwarding tab les) are
embedded directly onto the chip, enabling all hardware forwarding actions to be managed and executed from a
single piece of switching silicon. The converged approach afforded by Soc designs enables the creat ion of
systems with significant ly lower power consumpt ion and higher MTBFs.

Advances in switching silicon technology enable the 7050X Series to significant ly increase the number of line rate
interfaces delivered on a single ch ip, while still maintaining high throughput and exceptional performance.

7050X ARCHITECTURE

All stages of the forwarding pipeline are performed entirely in the hardware/data plane. The forwarding pipeline is
a closed system integrated on the packet processor (PP) of each Soc. The packet processors are capable of
providing both the ingress and egress forwarding pipeline stages for packets t hat arrive on or are destined to
ports located on that packet processor.

All 7050X ser ies platforms offer front facing management and console connectivity for ease of access. The 7050X
also provides a front facing USB slot that can be used for a variety of purposes including onboard memory
expansion, disaster recovery and ease of upgrade/maintenance.

1 RU Platforms

The 7050QX-32, 7050QX-32S, 7050TX-48, 7050TX-64, 7050TX-72, 7050TX-72Q, 7050TX-96, 7050SX-64,
7050SX- 72, 7050SX-72Q and 7050SX-96 are all 1 RU solutions, offering consistent performance and functionality
in an expansive range of front panel form factors designed around a common architecture to suit every
deployment scenario.




Figure 2: Arista 1RU 7050X logical device layout

Each platform supports 1+ 1 power redundancy and N+ 1 fan redundancy, both of which are hot swappable and
support reversible airflow. All 1RU platforms within the 7050X series use fran modules not only common across the
family, but also interchangeable with the 7050, 7060X, 7150 and 7280 series fan modules, while the power supplies
(with the exception of the 7050QX-32) are common across the 7050X, 7060X, 7250X, 7260X and the 7280 series for
ease of spariing, reduced complexity and simpler operations.



                                                                                                WSOU-ARISTA00001847

 ARISTA WHITE PAPER                                                           ARISTA 7050X SWITCH ARCHITECTURE 4
              Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 6 of 19

The 1RU 7050X products utilize Platinum rated AC power supplies that operate with an efficiency rating of 94% at
50% load. The 7050QX-32 offers a 100GB optional SSD, all other 1 RU products offer optional 120GB SSDs.


2RU Platforms

The 7050TX- 128 and 7050SX-128 are 2RU solutions with 96 1OGBASE-T or SFP+ and 8 QSFP+ interfaces
supporting 96 x 1OGbE and! 8 x 40GbE.




Figure 3: Arista 2RU 7050X logical device layout

Each platform supports 1+ 1 power redundancy and N+ 1 fan redundancy, both of which are hot swappable and
support reversible airflow. All 2RU platforms within the 7050X series use common power supplies and fan trays for
ease of spariing, reduced complexity and simpler operations. Fan-trays are also intercharngeable with the 7300X
series. Power supplies and fan trays are available in both Front-to- Back and Back-to-Front airflow. The 2RU 7050X
products utilize Platinum rated AC power supplies that operate with an efficiency rating of 93%.




                                                                                             WSOU-ARISTA00001848

 ARISTA WHITE PAPER                                                        ARISTA 7050X SWITCH ARCHITECTURE 5
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 7 of 19


7050X FORWARDING MODES

The Arista 7050X Series support a flexible set of configurable forwarding modes. Each mode results in slightly
different behavior for traffic to and from interfaces at the same speed, w hether 40GbE QSFP+ ports can be
expanded into multiple 1OGbE ports, and t he availability of internal bandwidth for recircu lation. The default mode
for the larger 7050X providing more than 96 lanes of 1OGbE to front panel interfaces (eit her via SFP+, 1OGBASE-T
or QSFP+) is performance mode. This allows all lanes/interfaces to operate in parallel, by slight ly oversubscribing
the core bandwidth of the packet processor. All devices providing 96 or fewer lanes of 1OGbE do not require
performance mode, such devices will default to 1OGbE latency mode. The table below details which modes are
available.


                                  70500X                      7050TX                           7050SX
            Forwarding Mode
                                 32    32S   48    64    72    720     96   128     64   72   720    96   1 28

              Performance        ./    ./    X     X     X     X       X    ./      X    X    X      X    ./
             1OGbE Latency       ./    ./    ./    ./    ./    ./      ./   ./     ./    ./   ./     ./   ./
              Recirculation      ./    ./    ./    ./    ./    ./      ./   ./     ./    ./   ./     ./   ./
                         Table 2: Arista 7050X Series Forwarding Mode Support


The 7050QX-32, 7050QX-32S, 7050TX-128 and 7050SX-128 switches support three forwarding modes;
Performance mode, 1OGbE latency mode and Recirculation mode.

       Performance mode is ideal for deployments where network scale is the primary objective. This mode
       enables all front panel interfaces in parallel. Packets switched between interfaces both running at 40GbE
       are cut-through, w hile switching between interfaces at 1OGbE or mixed speeds (40GbE to 1OGbE or vice
       versa) operates on a store-and-forward basis. In performance mode the rightmost eight QSFP+ interfaces
       operate exclusively as 40GbE. All other QSFP+ interfaces can be used as native 40GbE or broken out into
       four 1OGbE interfaces through the use of suitable transceivers and splitter cables, while all 1OGBASE-
       T/SFP+ ports can be used as 1OOM/1 G/1OGbE int erfaces. This flexibility allows the configuration of up to
       32 40GbE interfaces on the 7050QX-32/32S or up to 96 1/1 OGbE & 8 40GbE interfaces on all four
       platforms.

        10GbE latency mode is suited to deployments where 1OGbE latency is a primary concern. Enabling
        1OGbE latency mod e will allow switch ing between interfaces at the same speeds (1 OGbE-1OGbE and
        40GbE-40GbE) to take place in a cut-through mode. In 1OGbE latency mode the rightmost eight QSFP+
        interfaces are d isabled, however any remaining QSFP+ interfaces can be used as either native 40GbE or
        broken out to four 1 OGbE interfaces. Allowing up to 24 40GbE interfaces on the 7050QX-32/32S or up to
        96 1OGbE interfaces on all four platforms.

        Recirculation mode is designed for deployments using a complex interaction of features that require
        mu ltiple passes of the forwarding p ipeline, such as L3 VXLAN based routing. Recirculation mode creates
        an array of internal connect ions to enable high bandwidth packet recirculation without the need for any
        external or loopback cables. In order to make the internal bandwidth available for recirculation the
        rightmost 8 QSFP+ interfaces are d isabled. All remaining QSFP+ interfaces can be used as nat ive 40GbE
        or broken out to four 10GbE interfaces, all SFP+/Base-T interfaces function as 1/10GbE. While packet
        switching between interfaces running at 40GbE the switching behavior is cut-through forwarding,
        switching between two interfaces at 1OGbE or mixed speeds (40GbE to 1OGbE or vice versa) operates in a
        store- and-forward mode.




                                                                                                    WSOU-ARISTA00001849

 ARISTA WHITE PAPER                                                               ARISTA 7050X SWITCH ARCHITECTURE 6
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 8 of 19




                                           Performance                     1OGbE Latency                    Recirculation

             40GbE to 40GbE                Cut-through                       Cut-through                     Cut-through

             1OGbE to 1OGbE             Store and Forward                    Cut-through                  Store and Forward

           Disabled Interfaces                                             Upper 8 QSFP+                   Upper 8 QSFP+

          Fixed 40GbE Interfaces                 8                               0                                0

                         Table 3: Arista 7050X Series Forwarding Mode Comparison


The 7050TX-48, 7050TX-64, 7050TX-72, 7050TX-72Q, 7050TX-96, 7050SX-64, 7050SX-72, 7050SX-72Q and
the 7050SX- 96 do not have a performance mode, as all ports are always available. These models support both
1OGbE latency mode and recirculation mode albeit with a slightly different implementation.

       10GbE latency mode is suited to deployments where 10GbE latency is a primary concern. Enabling
       1OGbE latency mode will allow switching between interfaces at the same speeds (1 OGbE-1OGbE and
       40GbE-40GbE) to take place in a cut-through mode. In 1OGbE latency mode all QSFP+ interfaces can be
       used as native 40GbE or broken out to four 1OGbE interfaces, while all SFP+/Base-T interfaces function
       as 1/ 1OGbE. On the listed platforms 10GbE latency mode does not disable any external interfaces.

       Recirculation mode is designed for deployments using a complex interaction of features that require
       multiple passes of the forwarding p ipeline, such as L3 VXLAN based routing. Recirculation mode creates
       an array of internal connections to enable high bandwidth packet recirculation without the need for any
       external or loopback cables. On the above platforms recirculation mode does not require the disabling of
       any external interfaces. All QSFP+ interfaces can be used as native 40GbE or broken out to four 1OGbE
       interfaces, all SFP+/Base-T interfaces function as 1OGbE. While packet switching between int erfaces
       running at 40GbE the switching behavior is cut-through, switching between two interfaces at 1 OGbE or
       mixed speeds (40GbE to 1OGbE or vice versa) operates on a store-and-forward basis.


                                                           Recirculation                   1OGbE Latency

                           40GbE to 40GbE                   Cut-through                     Cut-through

                           1OGbE to 10GbE                Store and Forward                  Cut-through

                          Disabled Interfaces

                        Fixed 40GbE Interfaces

                         Table 4: Arista 7050X Series Forwarding Mode Comparison




                                                                                                                  WSOU-ARISTA00001850

 ARISTA WHITE PAPER                                                                        ARISTA 7050X SWITCH ARCHITECTURE 7
              Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 9 of 19


SCALING THE DATA PLANE

In addition to increasing the port density available on fixed configuration platforms, the 7050X series also makes
significant increases in both forwarding table density and flexibility. Traditional switches statically allocate discrete
resources to specific functions such as MAC Address or 1Pv4 Host route tables. Recognizing that no two
deployments are identical t he 7050X supports a more flexible approach.

Forwarding table flexibility on the 7050X Series is delivered through the Unified Forwarding Table (UFT). While
each L2 and L3 forwarding element has a ded icated table, a portion of the UFT can be allocated to an element in
order to augment the size of the corresponding dedicated table. The UFT contains 256K entries spread over 4
banks, each bank can be ind ividually allocated to a forwarding element. The use of the UFT promotes much wider
deployment flexibility by being able to dedicate the entire UFT to expand the MAC address tables in dense L2
environments, or a balanced approach achieved by dividing the UFT between MAC Address and Host route scale.
The UFT can also be leveraged to support the expansion of the longest prefix match (LPM tables).



                                      Linecard _P~rt                                DCS-?OSOX
                                     Characteristics

                                   MAC Add ress Table                                    288K

                                    1Pv4 Host Routes                                     208K

                                    1Pv4 LPM Routes                                      144K

                                  1Pv4 Multicast Routes                                  104K

                                    1Pv6 Host Routes                                     104K

                                    1Pv6 LPM Routes                                       77K

                                  1Pv6 Multicast Routes                                  52K*

                                     Packet Buffers                                      12MB

                                                                                     4K Ingress
                                          AGLs
                                                                                     1 K Egress

                         Table 5: Arista 7050X Series Table Scale with UFT
                                                                      'Hardware table scale, 1Pv6 Multicast routing is not current ly supported in EOS.


SCALING THE CONTROL PLANE

The CPU on the Arista 7050X Series is used exclusively for control-plane and management functions; all data-
plane forward ing log ic occurs at the packet processor level.

Arista EOS®, the control-plane software for all Arista switches executes on mu lti-core x86 CPUs with multiple
gigabytes of DRAM. EOS is multi-threaded, runs on a Linux kernel and is extensible. The large RAM and fast
multi-core CPUs provide for operating an efficient control plane with headroom for running 3rd party software,
either within t he same Linux instance as EOS or w ithin a guest virtual machine.

Out-of-band management is available via a serial console port and/or the 100/1000 Ethernet management
interface. The 7050X Series. also offer a US82.0 interface t hat can be used for a variety of functions including the
transferring of images or logs.




                                                                                                                   WSOU-ARISTA00001851

 ARISTA WHITE PAPER                                                                  ARISTA 7050X SWITCH ARCHITECTURE 8
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 10 of 19



PACKET FORWARDING PIPELINE

Each packet processor is a System on Chip (SoC) that provides all the ingress and egress forwarding pipeline
stages for packets to or from the front panel ports. Forwarding always occurs in the data-plane and never falls
back to software.


                         ..•.........•.................... .... 1nqre,;s Flow ···· ·· ·-········ ·· ············ ···---

                                   Parsing                                                        lngressACL
                                  STPNLAN              L2 Lookup             L3 Lookup
                                                                                                   Processing ~
                         -->       Filtering


             1/ 10/40G
                                  '+'                           '+'        '+'           v                 '+'             Scheduling
                               vCAP      ..   eCAP           MAC            Host            LPM          iCAP               Engine
            Interfaces



                                        Egress Processing                        Packet Modification
                                                                 E--



                                                              Egress Flow

        Figure 4: Packet forwarding pipeline stages inside a single chip Arista 7050X

The forwarding pipeline can be separated into two phases, the ingress flow and egress flow. The ingress f low is
responsible for the majority of switching functions, including address learning, VLAN assignment, L2 and L3
forwarding lookups, QoS classification and Ingress ACL processing. The Egress flow provides packet buffering,
the packet rewrite and egress ACL processing.

STAGE 1: NETWORK INT ERFACE (INGRESS)




        Figure 5: Packet Processor stage 1: Network Interface (Ingress)

When packets/frames enter the switch , the f irst block they arrive at is the Network Interface stage. This block is
responsible for implementing the Physical Layer (PHY) interface and Ethernet Media Access Control (MAC) layer
on the switch.

The PHY layer is responsible for transmission and reception of bit streams across phys ical connections including
encoding, multiplexing, synchronization, clock recovery and serialization of the data on the wire for whatever
speed/type of Ethernet interface is configured. Operation of the PHY is in compliance with the IEEE 802.3
standard. The PHY layer transmits/receives the electrical signal to/from t he transceiver where the signal is
converted to light in the case of an optical port/transceiver. In the case of a copper (electrical) interface, e.g.,
Direct Attach Cable (DAC), the signals are converted into differential pairs.

If a valid bit stream is received at the PHY then the data is sent to the MAC layer. On input, the MAC layer is
responsible for turning the bit stream into frames/packets: checking for errors (FCS, Inter-frame gap, detect frame
preamble) and find the start of frame and end of frame delimiters.



                                                                                                                                         WSOU-ARISTA00001852

 ARISTA WHITE PAPER                                                                                                       ARISTA 7050X SWITCH ARCHITECTURE 9
               Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 11 of 19


STAGE 2: IN GRESS PARSER




        Figure 6: Packet Processor stage 2: Ingress Parser

The Ingress Parser represents the first true block of the forwarding pipel ine. While the entire packet is received at
the Mac/Phy layer only the packet header is sent through the forwarding pipeline itself.

The first step is to parse the headers of the packet and extract all of the key fields requ ired to make a forwarding
decision. The headers extracted by the parser depend on the type of packet being processed. A typical 1Pv4
packet would extract a variety of L2, L3 and L4 headers including the source MAC address, destination MAC
address, Source IP, Destination IP and Port numbers.

The Parser will then determine the VLAN ID of the packet, if the packet arrived on a trunk port this can be
determined based on the contents of the VLAN header. If the packet arrived on an access port, or arrived
untagged the VLAN ID is determined based on the port configuration.

Once the Parser is aware of the VLAN ID and ingress interface it must verify the STP port state for the receiving
VLAN. If the port STP state is discarding or learning, the packet is dropped. If the port STP state is forwarding no
action is taken.

As a final ingress check the Parser will compare the packet against any configured Port ACLs by performing a
lookup in the vCAP, the first of the three ACL TCAMs. If the packet matches a DENY statement it will be dropped.
If the packet matches a PERMIT statement , or no port ACL is applied, the packet is passed to the next block of
the pipeline.

STAGE 3: L2 LOOKUP

                        ..................................c,oress Flow •.•••.•••.•.•.•.•.•.•.•.•.•.•.•••••..


           lli0.'400
           Interfaces
                        - Ill    Pa~iog
                                STP/1/LAN




                              vCAP
                                  F,ltenng

                                ...
                                       -     oCAP
                                                    -
                                                          ...
                                                          MAC    -
                                                                     +
                                                                      L3 Lookup




                                                                      Host       "'   LPM
                                                                                            lng,es.sACL
                                                                                             Proces.slf'IQ



                                                                                               ..
                                                                                                     +
                                                                                                    .CAP
                                                                                                             -   Scheduling
                                                                                                                  Eng.ne


                                      Egre!S Processing

                                                           -
                                                          Egress Flow
                                                                          Pack.et Modir.c.aLJon

                                                                                                       -
        Figure 7: Packet Processor stage 3: L2 Lookup

The L2 Lookup block will access the MAC address-table (an exact-match table) and perform two parallel lookups.

The first lookup is performed with the key (VLAN, source MAC address), to identify if it matches an entry already
known to the switch and therefore present in the mac-address table. There are three possible outcomes to this
lookup:
    •    MAC address unknown, trigger a new MAC learn, mapping the source MAC to this port.
    •   MAC address known but attached t o another port, triggering a MAC move and a reset of the entry's age.



                                                                                                                                              WSOU-ARISTA00001853

 ARISTA WHITE PAPER                                                                                                           ARISTA 7050X SWITCH ARCHITECTU RE 10
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 12 of 19


    •   MAC address known and attached to this port, triggering a reset of the entry's age.

The second lookup is performed with the key (VLAN, Destination MAC address) this lookup has four possible
outcomes:

    •   If the destination MAC address is a well known or IEEE MAC, trap the packet to the CPU. The system uses
        a series of hardware rate-limiters to control the rate at which traffic can be trapped or copied to the CPU.
    •   If the destination MAC address is either a physical MAC address or a Virtual (VRRPNARP) MAC address
        owned by the switch itself, the packet is routed.
    •   If neither of the above is true but the MAC address-table contains an entry for the destination MAC address,
        the packet is bridged out of the interface listed within the entry.
    •   If neither of the above is true and the MAC address-table does not contain an entry for that MAC address,
        the packet is flooded out of all ports in an STP forwarding state within the ingress VLAN, subject to storm-
        control thresholds.

STAGE 4: L3 LOOKUP




        Figure 8: Packet Processor stage 4: L3 Lookup

The L3 Lookup stage performs sequential accesses into two distinct tables, each access includes up to two
lookups. The first table is an exact- match table which contains /32 v4 and / 128 v6 host routes. The second table
is a longest-prefix match (LPM) table which contains all v4 routes and v6 routes shorter than /32 and / 128 lengths
respectively.

The first lookup into both the host route and LPM tables is based on the key (VRF, Source IP Address), this lookup
is designed to verify that the packet was received on the correct interface (the best interface towards the source
of the packet), if received on any other interface the packet may be dropped depending on user configuration.
This lookup takes place on ly if uRPF is enabled.

The second lookup takes place initially in the host route table; the lookup is based on the key (VRF, Destination IP
address) the purpose is to attempt to find an exact match for the destination IP address. This is typically seen if
the destination is a host in a directly connected subnet. If an exact match is found in the host route table the
result provides a pointer to an egress physical port, L3 interface and packet rewrite data.

If there is no match for the lookup in the host table, another lookup with an identical key is performed in the LPM
table to find the best or longest prefix-match, with a default route being used as a last resort. This lookup has
three possib le outcomes:

    •   If there is no match, including no default route, then the packet is dropped .
    •   If there is a match in the LPM and that match is a directly connected subnet, but there was no entry for
        the destination in the host route table, the packet is punted to th e CPU to generate an ARP request.




                                                                                                WSOU-ARISTA00001854

 ARISTA WHITE PAPER                                                         ARISTA 7050X SWITCH ARCHITECTURE 11
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 13 of 19


    •   If there is a match in the LPM table, and it is not a d irectly connected subnet it will resolve to a next-hop
        entry which will be located in the Host Route table. This entry provides an egress physical port, L3
        interface and packet rewrite data.

The logic for multicast traffic is virtually identical, with multicast routes occupying the same tables as the unicast
routes. However instead of providing egress port and rewrite information, the adjacency points to a Multicast ID.
The Multicast ID indexes to an entry in the multicast expansion table to provide a list of output interfaces.

STAGE 5 : INGRESS ACL PROCESSING




        Figure 9: Packet Processor stage 5: Ingress AGL Processing

The Ingress ACL processing block functions as a matching and policy enforcement engine. All policy and
matching logic is stored in the iCAP TCAM.

Routed traffic is checked against any router ACLs configured on the ingress direction of the receiving L3 interface.
If the packet matches a DENY statement it will be dropped. However if t he packet matches a PERMIT statement,
or no router ACL is applied to the source interface, the traffic will continue through the forwarding pipeline.

The packet is also checked against any quality of service (QoS) policies contained on the ingress interface, if the
packet is matched by a class within a policy-map it is subject to any actions defined within that class. Typical
actions include policing/rate- limiting, remarking the CoS/DSCP or manually setting the t raffic-class/queue of the
packet t o influence queuing further in the pipeline.

Finally the Ingress ACL Processing block applies any packet filters, such as storm-control and IGMP Snooping.

STAGE 6: SCHEDULING ENGINE




        Figure 10: Packet Processor stage 6: Scheduling Engine

The Scheduling Engine or Memory Management Unit (MMU) performs the packet buffering and scheduling
functions of the packet processor. The schedu ler is made up of two components:

        •   The ingress MMU allocates available memory segments to packets that must be buffered.

        •   The egress MMU replicates and de-queues packets resident in system buffers, making those buffers
            made available for other packets.


                                                                                                  WSOU-ARISTA00001855

 ARISTA WHITE PAPER                                                           ARISTA 7050X SWITCH ARCHITECTURE 12
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 14 of 19

The packet processor has 12MB of on chip packet buffer memory. This memory is divided into fixed segments,
208 bytes in size, this ensures the system contains a finite but predictab le number of packet buffer segments.
These segments are then distributed among the various memory pools. There are three types of memory pool:

    •   Headroom pools, buffers used exclusively for in-flight packets.
    •   Private Pools, buffers dedicated exclusively to a particular system queue.
    •   The Shared Pool, a single large pool is available to store packets once a particular system queue's private
        pool has been exhausted. The shared pool is significantly larger than the headroom or private pools.

If packet buffering is required the ingress MMU ascertains if there is memory available for this packet and in which
pool the packet should be stored (based on the system fair-use policy). While a large packet may consume
mu ltiple buffer segments it is not possible for multiple packets to be located in a single segment.

Each physical port will have 8 unicast queues which map internally to the 8 supported traffic-classes. Therefore a
system queue can be uniquely identified by the combination of Egress Port and Traffic class, or (EP, TC). Each
system queue will have a pool of dedicated (private) buffers that cannot be used by any other system queue.
If a packet arrives at the scheduling engine and must be en-queued (i.e. if the egress port is congested), several
steps take place. In the first instance the Ingress MMU will attempt to en-queue this packet into the private
buffers for the dest ination system queue.

If the are no private buffers for that (EP,TC) available in the appropriate private pool, two further checks are made:

    •   Are any packet buffers available in the shared buffer pool?
    •   Is the system queue occupying less than its permitted maximum number of buffer segments in the shared
        pool? (i.e. the queue- limit).

If both of the above statements are true, the packet will be en-queued on buffers from the shared pool. If either of
the above statements is false the packet will be dropped.

If a packet arrived and no congest ion was encountered then the packet would be held in 'headroom buffers' used
exclusively for in-flight packets, the packet would remain here on ly long enough for the header to pass through
the forward ing pipeline and be serialized out of the egress interface.

Once a system queue contains 1 or more segments the egress MMU will attempt to de-queue these segments.
The egress MMU will attempt to forward packets out of an Egress Port on a per Traffic Class basis. The rate at
which this occurs is based on the queuing configuration and any configured egress packet shaping. By default
the MMU w il l be configu red w ith hierarchical strict priority queues, this ensures packets in traffic-class 5 are
processed only when the higher priority classes 6 and 7 are empty, while packets in traffic-class 4 are processed
only when c lasses 5, 6 and 7 are empty etc.




                                                                                                WSOU-ARISTA00001856

 ARISTA WHITE PAPER                                                         ARISTA 7050X SWITCH ARCHITECTURE 13
              Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 15 of 19


STAGE 7: PAC KET MOD I FICATION




       Figure 11: Packet Processor stage 7: Packet Modification

All previous blocks in the forwarding pipeline performed actions, some of these actions. resulted in a requirement
to make changes to the packet header, however no actual rewrites took place. Each block in the pipe line
appended any changes to the packet header as meta-data.

The packet modification block takes the meta-data added by previous blocks in the pipeline, and performs the
appropriate rewrite of the packet header. The exact data rewritten depends on the packet type and if the packet
was routed or bridged, rewritten data typically includes changing the source and destination MAC address and
decrementing the TIL for routed traffic and rewriting the Cos value.

STAGE 8 : EGRESS PROCESSING

                       •...•.•.•.•.•.•.•••.•.•••.•.•.•.•.•.• 1n9ress Flow •.•.•.•.•.•.•.•.•.•...•...•...•.•..•




           1/HJ!40G
                       -       +
                             vCAP
                                 Parsing
                                STPNLAN
                                 F,l!enng



                                      ..   eCAP
                                                   L2 Lookup



                                                           +
                                                         ~tl\C     ..
                                                                        L3 Lookup



                                                                        +
                                                                        Ho,t     ..
                                                                                      +
                                                                                          LPM
                                                                                                l l'l{lfO$SACL
                                                                                                Process.rig




                                                                                                   ..
                                                                                                          +
                                                                                                        iCAP
                                                                                                                 -    SchOOUhng




                                                            -                                              -
          Interfaces                                                                                                   Engine



                                                                            PAck11tMOOiricotiOn

                       "'- -
                       .......................    .................................................................
                                                          Egress Flow
                                 -

       Figure 12: Packet Processor stage 8: Egress Processing

The Egress ACL processing block enables packet-filtering functionality in the egress direction by perform ing a
mask- based lookup in the eCAP, the third of the ACL TCAMs.

If a packet has been routed, it will be compared against any Router ACLs applied in the outbound direction of the
egress L3 Switched VLAN Interface (SVI) and any Port ACLs applied in the outbound direct ion of the egress
physical interface. If a packet has been bridged it will be compared only against Port ACLs applied in the
outbound direction of the egress physical interface.

As with the previous TCAM lookups, if the packet matches a DENY statement it wil l be dropped. However if the
packet matches a PERMIT statement, or no ACL is applied to the destination SVl/interface, the traffic will continue
through the forwarding pipeline.

EOS features that require egress filtering, such as MLAG, to prevent duplication of flooded packets, also use the
eCAP.




                                                                                                                                                  WSOU-ARISTA00001857

 ARISTA WH ITE PAPER                                                                                                              ARISTA 7050X SWITCH ARCHITECTU RE 14
            Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 16 of 19


STAGE 9: NETWORK INT ERFACE (EGRESS)




       Figure 13: Packet Processor stage 9: Network Interface (Egress)

Just as packets/frames entering the switch went through the Ethernet MAC and PHY layer with the flexibility of
multi-speed interfaces, the same mechanism is used on packet/frame transmission. Packets/frames are
transmitted onto the w ire as a bit stream in compliance with the IEEE 802.3 standards.




                                                                                            WSOU-ARISTA00001858

 ARISTA WHITE PAPER                                                      ARISTA 7050X SWITCH ARCHITECTURE 15
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 17 of 19


ARISTA EOS: A PLATFORM FOR SCALE, STABILITY AND FLEXIBILITY
Arista Extensible Operating System, or EOS®, is the most advanced network operating system in the world. It
combines modern-day software and 0/S architectures, transparently restartable processes, open platform
development, a Linux kernel, and a stateful publish/subscribe database model.




        Figure 14: Arista EOS Software Architecture showing some of the Agents

At the core of EOS is the System Data Base, or SysDB for short. SysDB is mach ine generated software code
based on the object models necessary for state storage for every process in EOS. All inter- process
communication in EOS is implemented as writes to SysDB objects. These writes propagate to subscribed agents,
triggering events in those agents. As an example, when a user-level packet processor driver detects link failure on
a port it writes this to SysDB, then the LED driver receives an update from SysDB and it reads the state of the port
and adjusts the LED status accordingly. This centralized database approach to passing state throughout the
system and t he automated way SysDB code is generated reduces risk and error, improving software feature
velocity and provides flexibility for customers who can use the same APls to receive notifications from SysDB or
customize and extend switch features.

Arista's software engineering methodology also benefits customers in terms of quality and consistency:

    •   Complete fault isolation in the user space and through SysDB effectively convert catastrophic events to non-
        events. The system self-heals from more common scenarios such as memory leaks. Every process is
        separate, no IJ:lC or shared memory fate sharing, endian-independent, and multi-threaded where applicable.
    •   No manual software testing. All automated tests run 24x7 and with the operating system running in
        emulators and on hardware Arista scales protocol and unit testing cost effectively.
    •   Keep a single system binary across all platforms. This improves the testing depth on each platform,
        improves time-to-market, and keeps feature and bug compatibility across all platforms.

EOS, and at its core SysDB, provide a development framework that enables the core concept - Extensibility. An
open foundation, and best- in-class software development models deliver feature velocity, improved uptime, easier
maintenance, and a choice in tools and options.




                                                                                                 WSOU-ARISTA00001859

 ARISTA WHITE PAPER                                                              ARISTA 7050X SWITCH ARCHITECTURE 16
             Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 18 of 19


CONCLUSION

The 7050X Series combined with the Arista leaf-spine design methodology and t he Arista 7000 Family provides
flexible design solutions for network architects looking to deliver market-leading performance driven networks,
w hich scale from several hundred hosts all the way up several hundred t housand hosts. The vast range of
densities, form factors and uplink connectivity options available within t he 7050X series ensures that Network
arch itects can build such a solution upon the device that explic itly fulfills the functional requirements of the
project, rather than make design compromises with limited traditional form factors.

The performance focused 7050X Series delivers up to 32 x 40GbE or 96 x 1OGbE and 8 x 40GbE ports designed
specifically t o operate in a real world deployment. With up to 2.56Tbps or 1.44Bpps of forwarding capacity, t he
7050X Series provides the port density, table scale, featu re set and forwarding capacity essential in today's data
center environments.

All Arista products including the 7050X Ser ies run the same Arista EOS software binary image, simplifying network
administration with a single standard across all switches. Arista EOS is a modular switch operating system with a
un iq ue state sharing arch itecture that cleanly separates switch state from protocol processing and application
logic. Built on top of a standard Linux kernel, all EOS processes run in their own protected memory space and
exchange state through an in-memory database. This mu !ti-process state sharing architecture provides the
foundation for in-service-software updates and self- healing resiliency.

Combining t he broad functionality with the diverse form factors make the Arista 7050X Series ideal for building
reliable, low latency, cost effective and highly scalable data center networks, regardless of the deployment size
and scale.




                                                                                                 WSOU-ARISTA00001860

 ARISTA WHITE PAPER                                                          ARISTA 7050X SWITCH ARCHITECTURE 17
                  Case 6:20-cv-01083-ADA Document 34-29 Filed 08/16/21 Page 19 of 19




                                                               San Francisco-R&D and Sales omce                       Ireland - International Headquarters

ARISTA                                                         1390 Market Street Suite 800
                                                               San Francisco, CA 94102
                                                                                                                      Hartnett Enterprise Acceleration Centre
                                                                                                                      Moylish Park
                                                                                                                      Limerick, Ireland
                                                               lndia- R&D Office
Santa Clara-Corporate Headquarters
                                                               Eastland Citadel                                       Singapore- APAC Administrative Office
5453 Great America Parkway
                                                               102, 2nd Floor, Hlosur Road                            9 Temasek Boulevard
Santa Clara, CA 95054                                          Madiwala Check Post                                    #29-01 , Suntec Tower Two
Tel: 408-547-5500                                              Bangalore - 560 095                                    Singapore 038989
www.arista.com
                                                               Vancouver-R&D Office
                                                               Suite 350, 3605 Gilmore Way
                                                               Burnaby, British Columbia
                                                               Canada V5G 4X5


                                                               ABOUT ARISTA NETWORKS
                                                               Arista Networks was founded to deliver software-defined cloud networking
                                                               solutions for large data center and computing environments. The award-winning
                                                               Arista 10 Gigabit Ethernet switches redefine scalability, robustness, and price-
                                                               performance. More than one million cloud networking ports are deployed
                                                               worldwide. The core of the Arista platform is the Extensible Operating System
                                                               (EOS®), the world's most advanced network operating system. Arista Networks
                                                               products are available worldwide through distribution partners, systems
                                                               integrators, and resellers.

                                                               Additional information and resources can be found at www.arista.com.


 Copyright© 2014 Arista Networks, Inc. All rights reserved. CloudVision, Extensible Operating System, and EOS are registered trademarks and Arista Networks is a
 trademark of Arista Networks, Inc. All other company names are trademarks of thei r respective holders. Information in this document is subject to change without
 notice. Certain features may not yet be available. Arista Networks, Inc. assumes no responsibility for any errors that may appear in this document.   9/15

                                                                                                                                      WSOU-ARISTA00001861

  ARISTA WHITE PAPER                                                                                        ARISTA 7050X SWITCH ARCHITECTURE 18
